Citation Nr: 0412586	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-09 853	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing disability, 
to include tinnitus and bilateral loss of hearing acuity.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

4.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1992 to April 1996, including service from 
January 16, 1994, to April 21, 1995.  

This matter came before the before the Board on appeal from 
rating decisions of September 30, 2001, June 3, 2002, and 
September 26, 2002, from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

During  the pendency of this appeal, the claimant relocated 
his residence to the State of New Mexico, and his claims 
folder is currently within the jurisdiction of the VARO in 
Albuquerque, New Mexico.  

REMAND

The record shows that the RO has failed to obtain the 
claimant's complete service medical records, despite repeated 
requests for such records in June 1999, August 1999, and in 
October 1999, directed to address codes 11, 13, 21, and 22.  
Those requests received a response that the military had been 
unable to locate the claimant's service medical records.  
Although an RO letter of October 19, 1999, asked the claimant 
to submit any service medical record in his possession, an 
October 19, 1999, a VA Report of Contact (VA Form 119) shows 
that the claimant stated that he had no service medical 
records in his possession.  A Formal Finding of the 
unavailability of the claimant's service medical records was 
completed by the RO on December 3, 1999.  An RO letter of 
July 16, 2001, notified the claimant that in order to 
establish service connected compensation benefits, evidence 
was needed showing a current injury or disease, evidence that 
such injury or disease began in or was made worse during 
military service, or during any applicable presumptive 
period, or an event in service causing injury or disease, and 
medical evidence or opinion showing a relationship between 
the current disability and an injury, disease, or event in 
service.

In a reply from the claimant, received in October 2001, he 
stated that he did not have any additional evidence to 
provide.  In September 2001, however, the claimant submitted 
copies of portions of his service medical records.  Further, 
in a Notice of Disagreement submitted in November 2001, the 
claimant stated that he was told by a VA representative in 
Austin that all of his service medical records had been 
located and that it was not necessary for him to submit the 
copies of service medical records in his possession.  That 
information is incorrect.  In May 2002, the claimant 
submitted duplicate copies of his service medical records 
already received and associated with his claims folders, 
together with a copy of his service entrance examination, 
conducted in September 1991, and service medical records 
dated in November 1994, which had not previously been 
submitted by the claimant.  In his Substantive Appeal (VA 
Form 9), submitted by the claimant in July 2002, the claimant 
asserted that the RO had not met its duty to assist him by 
obtaining his service medical records from the military.  
Further action is required by the RO to obtain copies of all 
service medical records in the possession of the claimant, 
including his service separation examination.  

The record further shows that in March 2002, the RO requested 
a VA orthopedic examination of the claimant's right wrist and 
low back and a medical opinion as to whether it was more 
likely than not, at least as likely as not, or less likely 
than not that any current back disorder of the claimant is 
etiologically related to the low back complaints shown in 
service; and that if the evidence is insufficient to render 
the requested opinion without resorting to speculation, the 
examiner should so state.  Although the report of VA 
orthopedic examination of the claimant's right wrist and his 
low back, conducted in April 2002, failed to provide the 
requested medical opinion, or to state that the evidence was 
insufficient to render the requested opinion without 
resorting to speculation, the RO failed to return that 
examination to the examining facility for the requested 
medical opinion.  

The record shows that in August 2002, the RO requested pages 
of the claimant's personnel file showing units of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the United States.  No response was received to that 
request, and no further effort was made by the RO to obtain 
the requested documents from the claimant's service personnel 
records.  A DD Form 2586 was submitted to the RO by the 
claimant's representative in July 2002.  The absence of 
service personnel records showing units of assignment, dates 
of assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the United States renders it impossible to verify the 
claimant's claimed stressors, or his presence in any of the 
areas in which he has asserted that he was exposed to 
stressful events while in service.  Further action is 
required by the RO to obtain copies of all service personnel 
records of the claimant showing units of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the United States.  

At his hearing held in September 2003 before the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals, the claimant testified that in 1996, after service 
separation, he had twice seen by an unidentified orthopedist 
at the University Medical Center in Lubbock, Texas, about his 
feet.  In addition, the claimant testified that was being 
treated for his low back condition by a Jack Waters, a 
chiropractor in Ruidoso, New Mexico.  He testified that he 
was being treated for PTSD and depression by his primary 
physician, Dr. Mary Martinez, of the White Mountain Medical 
[Clinic] in Ruidoso, New Mexico.  Following his testimony, 
the claimant submitted a September 2002 letter from a Dr. 
Peter W. Gonzales, identified as an M.D., who stated that he 
was treating the claimant on an outpatient basis for PTSD, 
for major depression, recurrent, and for attention deficit 
disorder, inattentive type.  No treatment records of the 
claimant from Dr. Gonzales were provided.  With that letter, 
the claimant submitted a waiver of initial RO review of that 
evidence.  

In December 2002, the claimant submitted additional evidence 
directly to the Board, without a waiver of initial review of 
that evidence by the RO.  That evidence consisted of a 
stressor letter from the claimant, and an October 2003 letter 
from Dr. Mary Martinez, identified as a medical doctor, who 
reported that she is treating the claimant for PTSD and 
recurrent depression resulting from his PTSD, which she 
related to a specific incident occurring in September 1994 in 
Peru during his military service.  She further asserted that 
the claimant was currently being treated for PTSD at the 
VAMC, Alamogordo, and was seen at that facility as recently 
as one week previously; and that he was being treated by a 
psychiatrist, Dr. Gonzales, at the VAMC in Austin, Texas.  No 
treatment records of the claimant were provided by Dr. 
Martinez, and she did not indicate that she had reviewed the 
claimant's service medical or personnel records, or his VA 
claims folder.  Further action is required by the RO to 
obtain copies of all treatment records of the claimant from 
Jack Waters, a chiropractor in Ruidoso, New Mexico; from Dr. 
Mary Martinez of the White Mountain Medical [Clinic] in 
Ruidoso, New Mexico; and from Dr. Peter W. Gonzales, 
identified as a VA psychiatrist at the VA outpatient clinic 
in Austin, Texas.  

The record shows that the RO has not obtained a VA 
audiological examination of the claimant to determine whether 
he currently has bilateral hearing loss and tinnitus which is 
related to his history of noise exposure while on active 
duty, or a VA PTSD examination to determine whether the 
claimant has PTSD which is related to stressful events 
claimed to have occurred while on active duty in Peru and in 
the Southwestern theater of operations during Desert 
Storm/Desert Shield.  Neither has he been afforded a review 
of the claims folder and a medical opinion as to whether VA 
orthopedic examination of the claimant's right wrist and low 
back and a medical opinion as to whether it was at least as 
likely as not that any current back disorder of the claimant 
is etiologically related to the low back complaints shown in 
service; and that if the evidence is insufficient to render 
the requested opinion without resorting to speculation, the 
examiner should so state.  
 
Accordingly, the case is Remanded to the RO for the following 
actions:

1.  The RO should ask the claimant to 
submit a copy of every page of his 
service medical records in his 
possession, including his service 
separation examination.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his claimed 
bilateral pes planus, bilateral hearing 
loss and tinnitus, PTSD, and residuals of 
low back strain since service separation.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the University Medical 
Center in Lubbock, Texas, as well as all 
clinical records pertaining to treatment 
of the claimant in the possession of Jack 
Waters, a chiropractor in Ruidoso, New 
Mexico; by Dr. Mary Martinez of the White 
Mountain Medical [Clinic] in Ruidoso, New 
Mexico; and by Dr. Peter W. Gonzales, 
identified as a VA psychiatrist at the VA 
outpatient clinic in Austin, Texas.  The 
RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Alburquerque; the 
VAMC, Alamogordo; the VAMC, Temple, 
Texas; and the Austin VA outpatient 
clinic, prior to April 2002 and 
subsequent to January 2003.  

3.  The RO should request the claimant's 
complete personnel and administrative 
file showing units of assignment, dates 
of assignment, participation in combat 
operations, wounds in action, awards and 
decorations and official travel outside 
the United States from the service 
department and from the National 
Personnel Records Center.  The RO should 
also request the claimant's complete 
disciplinary records.

4.  The RO should provide a copy of the 
claimant's stressor letter submitted to 
the Board in December 2003, together with 
a statement identifying specific 
stressors alleged by the claimant in any 
written statement or testimony, to the 
United States Armed Forces Center for 
Research of Unit Records (USASCRUR), with 
a request for verification of the 
claimant's stressor stories.  The 
USASCRUR should further be asked to 
provide complete copies of all unit 
histories, operational reports, temporary 
duty assignments, and chronological 
histories of the 28th Security Police 
Squadron, Ellsworth Air Force Base, South 
Dakota, during the period from December 
1993 to April 1996, including all 
participation in combat operations and 
official travel outside the United 
States, to include any operations in 
Saudi Arabia and in Peru, South America. 

5.  If, and only if, the RO obtains 
verification of the claimant's stressor 
stories, including his actual presence in 
Peru, South America, between September 
1994 and December 1994, the RO should 
schedule a VA PTSD examination of the 
claimant to determine whether he has a 
current medical diagnosis of PTSD which 
includes a causal nexus between current 
symptomatology and the claimed in-service 
stressor, and is based upon credible 
supporting evidence that the claimed in-
service stressor actually occurred.  

6.  The RO should schedule a VA 
audiological examination of the claimant 
to determine whether he currently has 
bilateral hearing loss and tinnitus which 
is at least as likely as not to be 
related to his noise exposure while on 
active duty.  The RO should request a 
review of the claimant's claims folder by 
a VA orthopedic examiner and a medical 
opinion as to whether it was at least as 
likely as not that any current back 
disorder of the claimant is etiologically 
related to the low back complaints shown 
in service.  If the evidence is 
insufficient to render the requested 
opinion without resorting to speculation, 
the examiner should so state.  

7.  Upon completion of the above 
requested actions, the RO should 
readjudicate the claims for service 
connection for bilateral hearing loss, 
for tinnitus, for bilateral pes planus, 
and for PTSD in light of the additional 
evidence obtained.

8.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act are properly applied in 
the development of the claims.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered in adjudicating the issues of service 
connection for bilateral hearing loss, for tinnitus, for 
bilateral pes planus, and for PTSD.  An appropriate period of 
time should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
























 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



